PER CURIAM:
On this appeal from an order granting summary judgment, Milton Pollack, District Judge, 504 F.Supp. 1116 (S.D.N.Y.1981), entered on the motion of Kollsman Instrument Company, dismissing the complaint of the Trustees of District No. 15 Machinists’ Pension Fund, and denying motions of the Pension Benefit Guaranty Cqrporation for leave to serve a second- amended answer to the Trustees’ complaint and for summary judgment on behalf of Pension Benefit, we affirm substantially for the reasons set forth in Judge Pollack’s comprehensive, well considered opinion of January 6, 1981 which is officially reported.
Affirmed.